Exhibit 10.1

Amended and Restated 2005 Stock Incentive Plan

1. Purpose. The purpose of The Walt Disney Company Amended and Restated 2005
Stock Incentive Plan is to further align the interests of employees and
directors with those of the shareholders by providing incentive compensation
opportunities tied to the performance of the Common Stock and by promoting
increased ownership of the Common Stock by such individuals. The Plan is also
intended to advance the interests of the Company and its shareholders by
attracting, retaining and motivating key personnel upon whose judgment,
initiative and effort the successful conduct of the Company’s business is
largely dependent.

2. Definitions. Wherever the following capitalized terms are used in the Plan,
they shall have the meanings specified below:

“Affiliate” means (i) any entity that would be treated as an “affiliate” of the
Company for purposes of Rule 12b-2 under the Exchange Act and (ii) any joint
venture or other entity in which the Company has a direct or indirect beneficial
ownership interest representing at least one-third (1/3) of the aggregate voting
power of the equity interests of such entity or one-third (1/3) of the aggregate
fair market value of the equity interests of such entity, as determined by the
Committee.

“Award” means an award of a Stock Option, Stock Appreciation Right, Restricted
Stock Award, Stock Unit Award or Stock Award granted under the Plan.

“Award Agreement” means a written or electronic agreement entered into between
the Company and a Participant setting forth the terms and conditions of an Award
granted to a Participant.

“Board” means the Board of Directors of the Company.

“Code” means the Internal Revenue Code of 1986, as amended.

“Common Stock” means the Company’s common stock, par value $0.01 per share.

“Committee” means the Compensation Committee of the Board, or such other
committee of the Board appointed by the Board to administer the Plan.

“Company” means The Walt Disney Company, a Delaware corporation.

“Date of Grant” means the date on which an Award under the Plan is granted by
the Committee, or such later date as the Committee may specify to be the
effective date of an Award.

“Disability” means a Participant being considered “disabled” within the meaning
of Section 409A(a)(2)(C) of the Code, unless otherwise provided in an Award
Agreement.

“Effective Date” has the meaning ascribed to it in Section 14.1 hereof.

“Eligible Person” means any person who is an employee of the Company or any
Affiliate or any person to whom an offer of employment with the Company or any
Affiliate is extended, as determined by the Committee, or any person who is a
Non-Employee Director.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Fair Market Value” of a share of Common Stock as of a given date shall be the
average of the highest and lowest of the New York Stock Exchange composite tape
market prices at which the shares of Common Stock shall have been sold regular
way on the date as of which Fair Market Value is to be determined or, if there
shall be no such sale on such date, the next preceding day on which such a sale
shall have occurred. If the Common Stock is not listed on the New York Stock
Exchange on the date as of which Fair Market Value is to be determined, the
Committee shall determine in good faith the Fair Market Value in whatever manner
it considers appropriate.

“Full-Value Award” means any Restricted Stock Award, Stock Unit Award or Stock
Award.

“Incentive Stock Option” means a Stock Option granted under Section 6 hereof
that is intended to meet the requirements of Section 422 of the Code and the
regulations thereunder.

“Non-Employee Director” means any member of the Board who is not an employee of
the Company.

“Nonqualified Stock Option” means a Stock Option granted under Section 6 hereof
that is not an Incentive Stock Option.



--------------------------------------------------------------------------------

“Participant” means any Eligible Person who holds an outstanding Award under the
Plan.

“Plan” means The Walt Disney Company Amended and Restated 2005 Stock Incentive
Plan as set forth herein, effective as provided in Section 14.1 hereof and as
may be amended from time to time.

“Restricted Stock Award” means a grant of shares of Common Stock to an Eligible
Person under Section 8 hereof that are issued subject to such vesting and
transfer restrictions as the Committee shall determine, and such other
conditions, as are set forth in the Plan and the applicable Award Agreement.

“Section 162(m)” means Section 162(m) of the Code or any successor provision
thereto and the regulations thereunder.

“Service” means a Participant’s employment with the Company or any Affiliate or
a Participant’s service as a Non-Employee Director with the Company, as
applicable.

“Stock Award” means a grant of shares of Common Stock to an Eligible Person
under Section 10 hereof that are issued free of transfer restrictions and
forfeiture conditions.

“Stock Appreciation Right” means a contractual right granted to an Eligible
Person under Section 7 hereof entitling such Eligible Person to receive a
payment, representing the difference between the base price per share of the
right and the Fair Market Value of a share of Common Stock, at such time, and
subject to such conditions, as are set forth in the Plan and the applicable
Award Agreement.

“Stock Option” means a contractual right granted to an Eligible Person under
Section 6 hereof to purchase shares of Common Stock at such time and price, and
subject to such conditions, as are set forth in the Plan and the applicable
Award Agreement.

“Stock Unit Award” means a contractual right granted to an Eligible Person under
Section 9 hereof representing notional unit interests equal in value to a share
of Common Stock to be paid or distributed at such times, and subject to such
conditions, as set forth in the Plan and the applicable Award Agreement.

3. Administration.

3.1 Committee Members. The Plan shall be administered by a Committee comprised
of no fewer than two members of the Board. It is intended that each Committee
member shall satisfy the requirements for (i) an “independent director” for
purposes of the Company’s Corporate Governance Guidelines and the Compensation
Committee Charter, (ii) an “independent director” under rules adopted by the New
York Stock Exchange, (iii) a “nonemployee director” for purposes of such Rule
16b-3 under the Exchange Act and (iv) an “outside director” under Section 162(m)
of the Code. No member of the Committee shall be liable for any action or
determination made in good faith by the Committee with respect to the Plan or
any Award thereunder.

3.2 Committee Authority. The Committee shall have such powers and authority as
may be necessary or appropriate for the Committee to carry out its functions as
described in the Plan. Subject to the express limitations of the Plan, the
Committee shall have authority in its discretion to determine the Eligible
Persons to whom, and the time or times at which, Awards may be granted, the
number of shares, units or other rights subject to each Award, the exercise,
base or purchase price of an Award (if any), the time or times at which an Award
will become vested, exercisable or payable, the performance goals and other
conditions of an Award, the duration of the Award, and all other terms of the
Award. Subject to the terms of the Plan, the Committee shall have the authority
to amend the terms of an Award in any manner that is not inconsistent with the
Plan, provided that no such action shall adversely affect the rights of a
Participant with respect to an outstanding Award without the Participant’s
consent. The Committee shall also have discretionary authority to interpret the
Plan and Award Agreements issued under the Plan, to make factual determinations
under the Plan, and to make all other determinations necessary or advisable for
Plan administration, including, without limitation, to correct any defect, to
supply any omission or to reconcile any inconsistency in the Plan or any Award
Agreement hereunder. The Committee may prescribe, amend, and rescind rules and
regulations relating to the Plan. The Committee’s determinations under the Plan
need not be uniform and may be made by the Committee selectively among
Participants and Eligible Persons, whether or not such persons are similarly
situated. The Committee shall, in its discretion, consider such factors as it
deems relevant in making its interpretations, determinations and actions under
the Plan including, without limitation, the recommendations or advice of any
officer or employee of the Company or such attorneys, consultants, accountants
or other advisors as it may select. All interpretations, determinations and
actions by the Committee shall be final, conclusive, and binding upon all
parties.

3.3 Delegation of Authority. The Committee shall have the right, from time to
time, to delegate to one or more officers of the Company the authority of the
Committee to grant and determine the terms and conditions of Awards granted
under the Plan, subject to the requirements of Section 157(c) of the Delaware
General Corporation Law (or any successor

 

2



--------------------------------------------------------------------------------

provision) and such other limitations as the Committee shall determine. In no
event shall any such delegation of authority be permitted with respect to Awards
to be granted to any member of the Board or to any Eligible Person who is
subject to Rule 16b-3 under the Exchange Act or who is a covered employee under
Section 162(m) of the Code. The Committee shall also be permitted to delegate,
to any appropriate officer or employee of the Company, responsibility for
performing certain ministerial functions under the Plan. In the event that the
Committee’s authority is delegated to officers or employees in accordance with
the foregoing, all provisions of the Plan relating to the Committee shall be
interpreted in a manner consistent with the foregoing by treating any such
reference as a reference to such officer or employee for such purpose. Any
action undertaken in accordance with the Committee’s delegation of authority
hereunder shall have the same force and effect as if such action was undertaken
directly by the Committee and shall be deemed for all purposes of the Plan to
have been taken by the Committee.

3.4 Grants to Non-Employee Directors. Any Awards or formula for granting Awards
under the Plan made to Non-Employee Directors shall be approved by the Board.
With respect to awards to such directors, all rights, powers and authorities
vested in the Committee under the Plan shall instead be exercised by the Board,
and all provisions of the Plan relating to the Committee shall be interpreted in
a manner consistent with the foregoing by treating any such reference as a
reference to the Board for such purpose.

4. Shares Subject to the Plan.

4.1 Maximum Share Limitations. Subject to adjustment pursuant to Section 4.3
hereof, the maximum aggregate number of shares of Common Stock that may be
issued and sold under all Awards granted under the Plan shall be 178 million
shares. Any shares of Common Stock subject to (i) Stock Options or Stock
Appreciation Rights, whether granted before or after the Effective Date, or
(ii) Full-Value Awards granted prior to the Effective Date, shall be counted
against the maximum share limitation of this Section 4.1 as one share of Common
Stock for every share of Common Stock subject thereto. Any shares of Common
Stock subject to Full-Value Awards granted on or after the Effective Date shall
be counted against the maximum share limitation of this Section 4.1 as two
shares of Common Stock for every share of Common Stock subject thereto. To the
extent that any Award of Stock Options or Stock Appreciation Rights, whether
granted on or before the Effective Date, is forfeited, cancelled, returned to
the Company for failure to satisfy vesting requirements or other conditions of
the Award, or otherwise terminates without an issuance of shares of Common Stock
being made thereunder, the shares of Common Stock covered by such Award of Stock
Options or Stock Appreciation Rights will no longer be counted against the
maximum share limitation of this Section 4.1 and may again be made subject to
Awards under the Plan, subject to the foregoing maximum share limitation, on the
basis of one share for every share of Common Stock subject to such Award of
Stock Options or Stock Appreciation Rights. To the extent that any Full-Value
Award granted prior to the Effective Date is forfeited, cancelled, returned to
the Company for failure to satisfy vesting requirements or other conditions to
the Award, or otherwise terminates without an issuance of shares of Common Stock
being made thereunder, the maximum share limitation of this Section 4.1 shall be
credited with one share of Common Stock for each share of Common Stock subject
to such Full-Value Award, and such number of credited shares of Common Stock may
again be made subject to Awards under the Plan subject to the foregoing maximum
share limitation. To the extent that any Full-Value Award granted on or after
the Effective Date is forfeited, cancelled, returned to the Company for failure
to satisfy vesting requirements or other conditions to the Award, or otherwise
terminates without an issuance of shares of Common Stock being made thereunder,
such maximum share limitation shall be credited with two shares of Common Stock
for each share of Common Stock subject to such Full-Value Award and such number
of credited shares of Common Stock may again be made subject to Awards under the
Plan, subject to the foregoing maximum share limitation. Shares of Common Stock
delivered to the Company by a Participant to (A) purchase shares of Common Stock
upon the exercise of an Award or (B) satisfy tax withholding obligations
(including shares retained from the Award creating the obligation) shall not be
added back to the number of shares available for the future grant of Awards.
Shares of Common Stock repurchased by the Company on the open market using the
proceeds from the exercise of an Award shall not increase the number of shares
available for future grant of Awards. Notwithstanding the foregoing, upon
exercise of a stock-settled Stock Appreciation Right, the number of shares
subject to the Award that are then being exercised shall be counted against the
maximum aggregate number of shares of Common Stock that may be issued under the
Plan as provided above, on the basis of one share for every share subject
thereto, regardless of the actual number of shares used to settle the Stock
Appreciation Right upon exercise. Any Awards or portions thereof that are
settled in cash and not in shares of Common Stock shall not be counted against
the maximum share limitation of this Section 4.1. Shares of Common Stock issued
and sold under the Plan may be either authorized but unissued shares or shares
held in the Company’s treasury. In the case of Incentive Stock Options, the
foregoing provisions shall be subject to the provisions of the Code.

4.2 Individual Participant Limitations. The maximum number of shares of Common
Stock that may be subject to Stock Options and Stock Appreciation Rights in the
aggregate granted to any one Participant during any single calendar year period
shall be four million shares. The maximum number of shares of Common Stock that
may be subject to Full-Value Awards in the aggregate granted to any one
Participant during any single calendar year period shall be two million shares.

 

3



--------------------------------------------------------------------------------

The foregoing limitations shall each be applied on an aggregate basis taking
into account Awards granted to a Participant under the Plan as well as awards of
the same type granted to a Participant under any other equity-based compensation
plan of the Company or any Affiliate. The per Participant limits described in
this Section 4.2 shall be construed and applied consistently with
Section 162(m).

4.3 Adjustments. If there shall occur any change with respect to the outstanding
shares of Common Stock by reason of any recapitalization, reclassification,
stock dividend, extraordinary dividend, stock split, reverse stock split or
other distribution with respect to the shares of Common Stock, or any merger,
reorganization, consolidation, combination, spin-off, or other similar corporate
change, or any other change affecting the Common Stock, the Committee shall, in
the manner and to the extent it considers equitable to the Participants and
consistent with the terms of the Plan, cause an adjustment to be made in (i) the
maximum number and kind of shares and the share counting rules provided in
Section 4.1 and Section 4.2 hereof, (ii) the number and kind of shares of Common
Stock, units, or other rights subject to then outstanding Awards, (iii) the
exercise or base price for each share or unit or other right subject to then
outstanding Awards, and (iv) any other terms of an Award that are affected by
the event. Notwithstanding the foregoing, in the case of Incentive Stock
Options, any such adjustments shall, to the extent practicable, be made in a
manner consistent with the requirements of Section 424(a) of the Code.

5. Participation and Awards.

5.1 Designation of Participants. All Eligible Persons are eligible to be
designated by the Committee to receive Awards and become Participants under the
Plan. The Committee has the authority, in its discretion, to determine and
designate from time to time those Eligible Persons who are to be granted Awards,
the types of Awards to be granted and the number of shares of Common Stock or
units subject to Awards granted under the Plan. In selecting Eligible Persons to
be Participants and in determining the type and amount of Awards to be granted
under the Plan, the Committee shall consider any and all factors that it deems
relevant or appropriate.

5.2 Determination of Awards. The Committee shall determine the terms and
conditions of all Awards granted to Participants in accordance with its
authority under Section 3.2 hereof. An Award may consist of one type of right or
benefit hereunder or of two or more such rights or benefits granted in tandem or
in the alternative. In the case of any fractional share or unit resulting from
the grant, vesting, payment or crediting of dividends or dividend equivalents
under an Award, the Committee shall have the discretionary authority to
(i) disregard such fractional share or unit, (ii) round such fractional share or
unit to the nearest lower or higher whole share or unit, or (iii) convert such
fractional share or unit into a right to receive a cash payment. To the extent
deemed necessary by the Committee, an Award shall be evidenced by an Award
Agreement as described in Section 13.1 hereof.

6. Stock Options.

6.1 Grant of Stock Options. A Stock Option may be granted to any Eligible Person
selected by the Committee. Subject to the provisions of Section 6.8 hereof and
Section 422 of the Code, each Stock Option shall be designated, in the
discretion of the Committee, as an Incentive Stock Option or as a Nonqualified
Stock Option.

6.2 Exercise Price. The exercise price per share of a Stock Option shall not be
less than 100 percent of the Fair Market Value of the shares of Common Stock on
the Date of Grant, provided that the Committee may in its discretion specify for
any Stock Option an exercise price per share that is higher than the Fair Market
Value on the Date of Grant.

6.3 Vesting of Stock Options. The Committee shall in its discretion prescribe
the time or times at which, or the conditions upon which, a Stock Option or
portion thereof shall become vested and/or exercisable, and may accelerate the
vesting or exercisability of any Stock Option at any time. The requirements for
vesting and exercisability of a Stock Option may be based on the continued
Service of the Participant with the Company or an Affiliate for a specified time
period (or periods), on the attainment of a specified performance goal (or
goals) or on such other terms and conditions as approved by the Committee in its
discretion.

6.4 Term of Stock Options. The Committee shall in its discretion prescribe in an
Award Agreement the period during which a vested Stock Option may be exercised,
provided that the maximum term of a Stock Option shall be ten years from the
Date of Grant. Except as otherwise provided in this Section 6, Section 13.2 or
as otherwise may be provided by the Committee in an Award Agreement, no Stock
Option may be exercised at any time during the term thereof unless the
Participant is then in the Service of the Company or one of its Affiliates.

6.5 Termination of Service. Subject to Section 6.8 hereof with respect to
Incentive Stock Options, the Stock Option of any Participant whose Service with
the Company or one of its Affiliates is terminated for any reason shall
terminate on the earlier of (A) the date that the Stock Option expires in
accordance with its terms or (B) unless otherwise provided in an Award
Agreement, and except for termination for cause (as described in Section 12.2
hereof), the expiration of the

 

4



--------------------------------------------------------------------------------

applicable time period following termination of Service, in accordance with the
following: (1) twelve months if Service ceased due to Disability, (2) eighteen
months if Service ceased at a time when the Participant is eligible to elect
immediate commencement of retirement benefits at a specified retirement age
under a pension plan to which the Company or any of its Affiliates had made
contributions, (3) eighteen months if the Participant died while in the Service
of the Company or any of its Affiliates, or (4) three months if Service ceased
for any other reason. During the foregoing applicable period, except as
otherwise specified in the Award Agreement or in the event Service was
terminated by the death of the Participant, the Stock Option may be exercised by
such Participant in respect of the same number of shares of Common Stock, in the
same manner, and to the same extent as if he or she had remained in the
continued Service of the Company or any Affiliate during the first three months
of such period; provided that no additional rights shall vest after such three
months. The Committee shall have authority to determine in each case whether an
authorized leave of absence shall be deemed a termination of Service for
purposes hereof, as well as the effect of a leave of absence on the vesting and
exercisability of a Stock Option. Unless otherwise provided by the Committee, if
an entity ceases to be an Affiliate or otherwise ceases to be qualified under
the Plan or if all or substantially all of the assets of an Affiliate are
conveyed (other than by encumbrance), such cessation or action, as the case may
be, shall be deemed for purposes hereof to be a termination of the Service.

6.6 Stock Option Exercise; Tax Withholding. Subject to such terms and conditions
as shall be specified in an Award Agreement, a Stock Option may be exercised in
whole or in part at any time during the term thereof by notice in the form
required by the Company, together with payment of the aggregate exercise price
therefor and applicable withholding tax. Payment of the exercise price shall be
made in the manner set forth in the Award Agreement, unless otherwise provided
by the Committee: (i) in cash or by cash equivalent acceptable to the Committee,
(ii) by payment in shares of Common Stock that have been held by the Participant
for at least six months (or such period as the Committee may deem appropriate,
for accounting purposes or otherwise) valued at the Fair Market Value of such
shares on the date of exercise, (iii) through an open-market, broker-assisted
sales transaction pursuant to which the Company is promptly delivered the amount
of proceeds necessary to satisfy the exercise price, (iv) by a combination of
the methods described above or (v) by such other method as may be approved by
the Committee and set forth in the Award Agreement. In addition to and at the
time of payment of the exercise price, the Participant shall pay to the Company
the full amount of any and all applicable income tax, employment tax and other
amounts required to be withheld in connection with such exercise, payable under
such of the methods described above for the payment of the exercise price as may
be approved by the Committee and set forth in the Award Agreement.

6.7 Limited Transferability of Nonqualified Stock Options. All Stock Options
shall be nontransferable except (i) upon the Participant’s death, in accordance
with Section 13.2 hereof or (ii) in the case of Nonqualified Stock Options only,
for the transfer of all or part of the Stock Option to a Participant’s “family
member” (as defined for purposes of the Form S-8 registration statement under
the Securities Act of 1933), as may be approved by the Committee in its
discretion at the time of proposed transfer. The transfer of a Nonqualified
Stock Option may be subject to such terms and conditions as the Committee may in
its discretion impose from time to time. Subsequent transfers of a Nonqualified
Stock Option shall be prohibited other than in accordance with Section 13.2
hereof.

6.8 Additional Rules for Incentive Stock Options.

(a) Eligibility. An Incentive Stock Option may only be granted to an Eligible
Person who is considered an employee for purposes of Treasury Regulation
§1.421-7(h) with respect to the Company or any Affiliate that qualifies as a
“subsidiary corporation” with respect to the Company for purposes of
Section 424(f) of the Code.

(b) Annual Limits. No Incentive Stock Option shall be granted to a Participant
as a result of which the aggregate Fair Market Value (determined as of the Date
of Grant) of the stock with respect to which incentive stock options under
Section 422 of the Code are exercisable for the first time in any calendar year
under the Plan and any other stock option plans of the Company or any subsidiary
or parent corporation, would exceed $100,000, determined in accordance with
Section 422(d) of the Code. This limitation shall be applied by taking stock
options into account in the order in which granted.

(c) Termination of Employment. An Award of an Incentive Stock Option may provide
that such Stock Option may be exercised not later than 3 months following
termination of employment of the Participant with the Company and all
Subsidiaries, or not later than one year following a permanent and total
disability within the meaning of Section 22(e)(3) of the Code, as and to the
extent determined by the Committee to comply with the requirements of
Section 422 of the Code.

(d) Other Terms and Conditions; Nontransferability. Any Incentive Stock Option
granted hereunder shall contain such additional terms and conditions, not
inconsistent with the terms of the Plan, as are deemed necessary or desirable by
the Committee, which terms, together with the terms of the Plan, shall be
intended and interpreted to cause such Incentive Stock Option to qualify as an
“incentive stock option” under Section 422 of the Code. An Award Agreement for
an Incentive Stock Option may provide that such Stock Option shall be treated as
a Nonqualified Stock Option to

 

5



--------------------------------------------------------------------------------

the extent that certain requirements applicable to “incentive stock options”
under the Code shall not be satisfied. An Incentive Stock Option shall by its
terms be nontransferable other than by will or by the laws of descent and
distribution, and shall be exercisable during the lifetime of a Participant only
by such Participant.

(e) Disqualifying Dispositions. If shares of Common Stock acquired by exercise
of an Incentive Stock Option are disposed of within two years following the Date
of Grant or one year following the transfer of such shares to the Participant
upon exercise, the Participant shall, promptly following such disposition,
notify the Company in writing of the date and terms of such disposition and
provide such other information regarding the disposition as the Company may
reasonably require.

6.9 Repricing Prohibited. Subject to the anti-dilution adjustment provisions
contained in Section 4.3 hereof, without the prior approval of the Company’s
shareholders, evidenced by a majority of votes cast, neither the Committee nor
the Board shall cause the cancellation, substitution or amendment of a Stock
Option that would have the effect of reducing the exercise price of such a Stock
Option previously granted under the Plan, or otherwise approve any modification
to such a Stock Option that would be treated as a “repricing” under the then
applicable rules, regulations or listing requirements adopted by the New York
Stock Exchange.

7. Stock Appreciation Rights.

7.1 Grant of Stock Appreciation Rights. A Stock Appreciation Right may be
granted to any Eligible Person selected by the Committee. Stock Appreciation
Rights may be granted on a basis that allows for the exercise of the right by
the Participant or that provides for the automatic payment of the right upon a
specified date or event.

7.2 Freestanding Stock Appreciation Rights. A Stock Appreciation Right may be
granted without any related Stock Option. The Committee shall in its discretion
provide in an Award Agreement the time or times at which, or the conditions upon
which, a Stock Appreciation Right or portion thereof shall become vested and/or
exercisable, and may accelerate the vesting or exercisability of any Stock
Appreciation Right at any time. The requirements for vesting and exercisability
of a Stock Appreciation Right may be based on the continued Service of a
Participant with the Company or an Affiliate for a specified time period (or
periods). on the attainment of a specified performance goal (or goals) or on
such other terms and conditions as approved by the Committee in its discretion.
A Stock Appreciation Right will be exercisable or payable at such time or times
as determined by the Committee, provided that the maximum term of a Stock
Appreciation Right shall be ten years from the Date of Grant. The base price of
a Stock Appreciation Right granted without any related Stock Option shall be
determined by the Committee in its sole discretion; provided, however, that the
base price per share of any such freestanding Stock Appreciation Right shall not
be less than 100 percent of the Fair Market Value of the shares of Common Stock
on the Date of Grant.

7.3 Tandem Stock Option/Stock Appreciation Rights. A Stock Appreciation Right
may be granted in tandem with a Stock Option, either at the time of grant or at
any time thereafter during the term of the Stock Option. A tandem Stock
Option/Stock Appreciation Right will entitle the holder to elect, as to all or
any portion of the number of shares subject to the Award, to exercise either the
Stock Option or the Stock Appreciation Right, resulting in the reduction of the
corresponding number of shares subject to the right so exercised as well as the
tandem right not so exercised. A Stock Appreciation Right granted in tandem with
a Stock Option hereunder shall have a base price per share equal to the per
share exercise price of the Stock Option, will be vested and exercisable at the
same time or times that a related Stock Option is vested and exercisable, and
will expire no later than the time at which the related Stock Option expires.

7.4 Payment of Stock Appreciation Rights. A Stock Appreciation Right will
entitle the holder, upon exercise or other payment of the Stock Appreciation
Right, as applicable, to receive an amount determined by multiplying: (i) the
excess of the Fair Market Value of a share of Common Stock on the date of
exercise or payment of the Stock Appreciation Right over the base price of such
Stock Appreciation Right, by (ii) the number of shares as to which such Stock
Appreciation Right is exercised or paid. Subject to the requirements of
Section 409A of the Code, payment of the amount determined under the foregoing
may be made, as approved by the Committee and set forth in the Award Agreement,
in shares of Common Stock valued at their Fair Market Value on the date of
exercise or payment, in cash, or in a combination of shares of Common Stock and
cash, subject to applicable tax withholding requirements.

 

6



--------------------------------------------------------------------------------

7.5 Repricing Prohibited. Subject to the anti-dilution adjustment provisions
contained in Section 4.3 hereof, without the prior approval of the Company’s
shareholders, evidenced by a majority of votes cast, neither the Committee nor
the Board shall cause the cancellation, substitution or amendment of a Stock
Appreciation Right that would have the effect of reducing the base price of such
a Stock Appreciation Right previously granted under the Plan, or otherwise
approve any modification to such a Stock Appreciation Right that would be
treated as a “repricing” under the then applicable rules, regulations or listing
requirements adopted by the New York Stock Exchange.

8. Restricted Stock Awards.

8.1 Grant of Restricted Stock Awards. A Restricted Stock Award may be granted to
any Eligible Person selected by the Committee. The Committee may require the
payment by the Participant of a specified purchase price in connection with any
Restricted Stock Award.

8.2 Vesting Requirements. The restrictions imposed on shares granted under a
Restricted Stock Award shall lapse in accordance with the vesting requirements
specified by the Committee in the Award Agreement, provided that the Committee
may accelerate the vesting of a Restricted Stock Award at any time. The
requirements for vesting of a Restricted Stock Award may be based on the
continued Service of the Participant with the Company or an Affiliate for a
specified time period (or periods), on the attainment of a specified performance
goal (or goals) or on such other terms and conditions as approved by the
Committee in its discretion. If the vesting requirements of a Restricted Stock
Award shall not be satisfied, the Award shall be forfeited and the shares of
Common Stock subject to the Award shall be returned to the Company.

8.3 Restrictions. Shares granted under any Restricted Stock Award may not be
transferred, assigned or subject to any encumbrance, pledge, or charge until all
applicable restrictions are removed or have expired, unless otherwise allowed by
the Committee. Failure to satisfy any applicable restrictions shall result in
the subject shares of the Restricted Stock Award being forfeited and returned to
the Company. The Committee may require in an Award Agreement that certificates
representing the shares granted under a Restricted Stock Award bear a legend
making appropriate reference to the restrictions imposed, and that certificates
representing the shares granted or sold under a Restricted Stock Award will
remain in the physical custody of an escrow holder until all restrictions are
removed or have expired.

8.4 Rights as Shareholder. Subject to the foregoing provisions of this Section 8
and the applicable Award Agreement, the Participant shall have all rights of a
shareholder with respect to the shares granted to the Participant under a
Restricted Stock Award, including the right to vote the shares and receive all
dividends and other distributions paid or made with respect thereto. The
Committee may provide in an Award Agreement for the payment of dividends and
distributions to the Participant at such times as paid to shareholders generally
or at the times of vesting or other payment of the Restricted Stock Award.

8.5 Section 83(b) Election. If a Participant makes an election pursuant to
Section 83(b) of the Code with respect to a Restricted Stock Award, the
Participant shall file, within 30 days following the Date of Grant, a copy of
such election with the Company and with the Internal Revenue Service, in
accordance with the regulations under Section 83 of the Code. The Committee may
provide in an Award Agreement that the Restricted Stock Award is conditioned
upon the Participant’s making or refraining from making an election with respect
to the Award under Section 83(b) of the Code.

9. Stock Unit Awards.

9.1 Grant of Stock Unit Awards. A Stock Unit Award may be granted to any
Eligible Person selected by the Committee. The value of each stock unit under a
Stock Unit Award is equal to the Fair Market Value of the Common Stock on the
applicable date or time period of determination, as specified by the Committee.
A Stock Unit Award shall be subject to such restrictions and conditions as the
Committee shall determine. A Stock Unit Award may be granted together with a
dividend equivalent right with respect to the shares of Common Stock subject to
the Award, which may be accumulated and may be deemed reinvested in additional
stock units, as determined by the Committee in its discretion.

9.2 Vesting of Stock Unit Awards. On the Date of Grant, the Committee shall in
its discretion determine any vesting requirements with respect to a Stock Unit
Award, which shall be set forth in the Award Agreement, provided that the
Committee may accelerate the vesting of a Stock Unit Award at any time. The
requirements for vesting of a Stock Unit Award may be based on the continued
Service of the Participant with the Company or an Affiliate for a specified time
period (or periods), on the attainment of a specified performance goal (or
goals) or on such other terms and conditions as approved by the Committee in its
discretion. A Stock Unit Award may also be granted on a fully vested basis, with
a deferred payment date.

 

7



--------------------------------------------------------------------------------

9.3 Payment of Stock Unit Awards. A Stock Unit Award shall become payable to a
Participant at the time or times determined by the Committee and set forth in
the Award Agreement, which may be upon or following the vesting of the Award.
Payment of a Stock Unit Award may be made, at the discretion of the Committee,
in cash or in shares of Common Stock, or in a combination thereof, subject to
applicable tax withholding requirements. Any cash payment of a Stock Unit Award
shall be made based upon the Fair Market Value of the Common Stock, determined
on such date or over such time period as determined by the Committee.

9.4 No Rights as Shareholder. The Participant shall not have any rights as a
shareholder with respect to the shares subject to a Stock Unit Award until such
time as shares of Common Stock are delivered to the Participant pursuant to the
terms of the Award Agreement.

10. Stock Awards.

10.1 Grant of Stock Awards. A Stock Award may be granted to any Eligible Person
selected by the Committee. A Stock Award may be granted for past services, in
lieu of bonus or other cash compensation, as directors’ compensation or for any
other valid purpose as determined by the Committee. A Stock Award granted to an
Eligible Person represents shares of Common Stock that are issued without
restrictions on transfer and other incidents of ownership and free of forfeiture
conditions, except as otherwise provided in the Plan and the Award Agreement.
The Committee may, in connection with any Stock Award, require the payment of a
specified purchase price.

10.2 Rights as Shareholder. Subject to the foregoing provisions of this
Section 10 and the applicable Award Agreement, upon the issuance of the Common
Stock under a Stock Award the Participant shall have all rights of a shareholder
with respect to the shares of Common Stock, including the right to vote the
shares and receive all dividends and other distributions paid or made with
respect thereto.

11. Change in Control.

11.1 Effect of a Change in Control. Except to the extent an Award Agreement
provides for a different result (in which case the Award Agreement will govern
and this Section 11 of the Plan shall not be applicable), and except as may be
limited by the provisions of Section 11.3 hereof, notwithstanding anything
elsewhere in the Plan or any rules adopted by the Committee pursuant to the Plan
to the contrary, if a Triggering Event shall occur within the 12-month period
beginning with a Change in Control of the Company, then, effective immediately
prior to the Triggering Event:

(i) each outstanding Stock Option and Stock Appreciation Right, to the extent
that it shall not otherwise have become vested and exercisable, shall
automatically become fully and immediately vested and exercisable, without
regard to any otherwise applicable vesting requirement;

(ii) each Restricted Stock Award shall become fully and immediately vested and
all forfeiture and transfer restrictions thereon shall lapse; and

(iii) each outstanding Stock Unit Award shall become immediately and fully
vested and payable;

provided, however, that with respect to Stock Unit Awards and any other Awards
that are subject to Section 409A of the Code and the guidance issued thereunder
(“Section 409A”), the Common Stock, securities, cash or other consideration
payable with respect to the Award shall be payable immediately following (and in
no event more than 90 days following) the Participant’s “separation from
service” (as defined under Section 409A), except that, to the extent that such
Awards are held by a Participant who is a “specified employee” (as determined
under Section 409A), the delivery of the Common Stock, securities, cash or other
consideration payable with respect to such Awards shall be delayed to the date
that is six months and one day following the Participant’s “separation from
service” solely to the extent necessary to avoid the additional taxes imposed by
Section 409A(a)(i)(B) of the Code.

11.2 Definitions.

(a) Cause. For purposes of this Section 11, the term “Cause” shall mean a
determination by the Committee that a Participant (i) has been convicted of, or
entered a plea of nolo contendere to, a crime that constitutes a felony under
Federal or state law, (ii) has engaged in willful gross misconduct in the
performance of the Participant’s duties to the Company or an Affiliate or
(iii) has committed a material breach of any written agreement with the Company
or any Affiliate with respect to confidentiality, noncompetition,
nonsolicitation or similar restrictive covenant. Subject to the first sentence
of Section 11.1 hereof, in the event that a Participant is a party to an
employment agreement with the Company or any Affiliate that defines termination
on account of “Cause” (or a term having similar meaning), such definition shall
apply as the definition of a termination on account of “Cause” for purposes
hereof, but only to the extent that such definition provides the Participant
with greater rights. A termination on account of Cause shall be communicated by
written notice to the Participant, and shall be deemed to occur on the date such
notice is delivered to the Participant.

 

8



--------------------------------------------------------------------------------

(b) Change in Control. For purposes of this Section 11, a “Change in Control”
shall occur upon:

(i) the acquisition within any 12-month period by any individual, entity or
group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act)
(a “Person”) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of thirty percent (30%) or more of the total
voting power of the then outstanding stock of the Company entitled to vote
generally in the election of directors, but excluding the following transactions
(the “Excluded Acquisitions”):

(1) any acquisition directly from the Company (other than an acquisition by
virtue of the exercise of a conversion privilege of a security that was not
acquired directly from the Company),

(2) any acquisition by the Company, and

(3) any acquisition by an employee benefit plan (or related trust) sponsored or
maintained by the Company);

(ii) any time during a period of 12 months or less, individuals who at the
beginning of such period constitute the Board (and any new directors whose
election by the Board or nomination for election by the Company’s shareholders
was approved by a vote of at least a majority of the directors then still in
office who either were directors at the beginning of the period or whose
election or nomination for election was so approved) ceasing for any reason to
constitute a majority thereof:

(iii) an acquisition (other than an Excluded Acquisition) by any Person of fifty
percent (50%) or more of the voting power or value of the Company’s stock;

(iv) the consummation of a merger, consolidation, reorganization or similar
corporate transaction, whether or not the Company is the surviving company in
such transaction, other than a merger, consolidation, or reorganization that
would result in the Persons who are beneficial owners of the Company’s stock
outstanding immediately prior thereto continuing to beneficially own, directly
or indirectly, in substantially the same proportions, at least fifty percent
(50%) of the combined voting power or value of the Company’s stock (or the stock
of the surviving entity) outstanding immediately after such merger,
consolidation or reorganization; or

(v) the sale or other disposition during any 12 month period of all or
substantially all of the assets of the Company, provided that such sale is of
assets having a total gross fair market value equal to or greater than 40% of
the total gross fair market value of the assets of the Company immediately prior
to such sale or disposition.

The foregoing definition of “Change in Control” is intended to comply with the
requirements of Section 409A of the Code and the guidance issued thereunder and
shall be interpreted and applied by the Committee in a manner consistent
therewith.

(c) Constructive Termination. For purposes of this Section 11, a “Constructive
Termination” shall mean a termination of employment by a Participant within
sixty (60) days following the occurrence of any one or more of the following
events without the Participant’s written consent (i) any reduction in position,
title (for Vice Presidents and above), overall responsibilities, level of
authority, level of reporting (for Vice Presidents and above), base
compensation, annual incentive compensation opportunity, aggregate employee
benefits or (ii) a request that the Participant’s location of employment be
relocated by more than fifty (50) miles. Subject to the first sentence of
Section 11.1 hereof, in the event that a Participant is a party to an employment
agreement with the Company or an Affiliate (or a successor entity) that defines
a termination on account of “Constructive Termination,” “Good Reason” or “Breach
of Agreement” (or a term having similar meaning), such definition shall apply as
the definition of “Constructive Termination” for purposes hereof in lieu of the
foregoing, but only to the extent that such definition provides the Participant
with greater rights. A Constructive Termination shall be communicated by written
notice to the Committee, and shall be deemed to occur on the date such notice is
delivered to the Committee, unless the circumstances giving rise to the
Constructive Termination are cured within five (5) days of such notice.

(d) Triggering Event. For purposes of this Section 11, a “Triggering Event”
shall mean (i) the termination of Service of a Participant by the Company or an
Affiliate (or any successor thereof) other than on account of death, Disability
or Cause or (ii) the occurrence of a Constructive Termination.

11.3 Excise Tax Limit. In the event that the vesting of Awards together with all
other payments and the value of any benefits received or to be received by a
Participant (the “Total Payments”) would result in all or a portion of such
Total Payments being subject to the excise tax under Section 4999 of the Code
(the “Excise Tax”), then the Participant’s Total Payments shall be either
(i) the full amount of such payments and benefits or (ii) such lesser amount
that would result in no portion of the Total Payments being subject to excise
tax under Section 4999 of the Code, whichever of the foregoing amounts, taking
into account the applicable Federal, state, and local employment taxes, income
taxes and the Excise Tax, results in the receipt by the Participant, on an
after-tax basis, of the greatest amount of payments and benefits notwithstanding
that all or some portion of such payments and benefits may be taxable under
Section 4999 of the Code. Solely to the extent that the Participant is better
off on an after-tax basis as a result of the reduction of Total Payments,

 

9



--------------------------------------------------------------------------------

such payments and benefits shall be reduced or eliminated, as determined by the
Company, in the following order: (i) any cash payments, (ii) any taxable
benefits, (iii) any nontaxable benefits, and (iv) any vesting or accelerated
delivery of equity awards in each case in reverse order beginning with the
payments or benefits that are to be paid the farthest in time from the date that
triggers the applicable Excise Tax.

All determinations required to be made under this Section 11 shall be made by
PricewaterhouseCoopers or any other nationally recognized accounting firm which
is the Company’s outside auditor immediately prior to the event triggering the
payments that are subject to the Excise Tax (the “Accounting Firm”). The Company
shall cause the Accounting Firm to provide detailed supporting calculations of
its determinations to the Company and the Participant. All fees and expenses of
the Accounting Firm shall be borne solely by the Company. The Accounting Firm’s
determinations must be made with substantial authority (within the meaning of
Section 6662 of the Code). For the purposes of all calculations under
Section 280G of the Code and the application of this Section 11.3, all
determinations as to the present value shall be made using 120 percent of the
applicable Federal rate (determined under Section 1274(d) of the Code)
compounded semiannually, as in effect on the date of the Change in Control of
the Company.

11.4 Applicability of Certain Amendments made on October 2, 2008. This
Section 11 has been amended on and as of October 2, 2008. All of the provisions
of this Section 11 as so amended are applicable to:

(i) all Awards under this Plan (other than Awards for Stock Options) outstanding
on October 2, 2008, regardless of any terms or provisions hereof or thereof to
the contrary, and

(ii) all Awards granted under this Plan on or after October 2, 2008, except as
otherwise expressly provided by the Committee at any time on or after October 2,
2008.

12. Forfeiture Events.

12.1 General. The Committee may specify in an Award Agreement at the time of the
Award that the Participant’s rights, payments and benefits with respect to an
Award shall be subject to reduction, cancellation, forfeiture or recoupment upon
the occurrence of certain specified events, in addition to any otherwise
applicable vesting or performance conditions of an Award. Such events shall
include, but shall not be limited to, termination of Service for cause,
violation of material Company policies, breach of noncompetition,
confidentiality or other restrictive covenants that may apply to the
Participant, or other conduct by the Participant that is detrimental to the
business or reputation of the Company.

12.2 Termination for Cause. Unless otherwise provided by the Committee and set
forth in an Award Agreement, if a Participant’s employment with the Company or
any Affiliate shall be terminated for cause, the Company may, in its sole
discretion, immediately terminate such Participant’s right to any further
payments, vesting or exercisability with respect to any Award in its entirety.
In the event a Participant is party to an employment (or similar) agreement with
the Company or any Affiliate that defines the term “cause,” such definition
shall apply for purposes of the Plan. The Company shall have the power to
determine whether the Participant has been terminated for cause and the date
upon which such termination for cause occurs. Any such determination shall be
final, conclusive and binding upon the Participant. In addition, if the Company
shall reasonably determine that a Participant has committed or may have
committed any act which could constitute the basis for a termination of such
Participant’s employment for cause, the Company may suspend the Participant’s
rights to exercise any option, receive any payment or vest in any right with
respect to any Award pending a determination by the Company of whether an act
has been committed which could constitute the basis for a termination for
“cause” as provided in this Section 12.2.

13. General Provisions.

13.1 Award Agreement. To the extent deemed necessary by the Committee, an Award
under the Plan shall be evidenced by an Award Agreement in a written or
electronic form approved by the Committee setting forth the number of shares of
Common Stock or units subject to the Award, the exercise price, base price, or
purchase price of the Award, the time or times at which an Award will become
vested, exercisable or payable and the term of the Award. The Award Agreement
may also set forth the effect on an Award of termination of Service under
certain circumstances. The Award Agreement shall be subject to and incorporate,
by reference or otherwise, all of the applicable terms and conditions of the
Plan, and may also set forth other terms and conditions applicable to the Award
as determined by the Committee consistent with the limitations of the Plan.
Award Agreements evidencing Incentive Stock Options shall contain such terms and
conditions as may be necessary to meet the applicable provisions of Section 422
of the Code. The grant of an Award under the Plan shall not confer any rights
upon the Participant holding such Award other than such terms, and subject to
such conditions, as are specified in the Plan as being applicable to such type
of Award (or to all Awards) or as are expressly set forth in the Award
Agreement. The Committee need not require the execution of an Award Agreement by
a Participant, in which case, acceptance of the Award by the Participant shall
constitute agreement by the Participant to the terms, conditions, restrictions
and limitations set forth in the Plan and the Award Agreement as well as the
administrative guidelines of the Company in effect from time to time.

 

10



--------------------------------------------------------------------------------

13.2 Treatment of Awards upon Death. In the event of the death of a Participant
while employed by the Company or any of its Affiliates, except as otherwise
provided by the Committee in an Award Agreement, an outstanding Award may be
exercised by or shall become payable to the Participant’s beneficiary as
designated by the Participant in the manner prescribed by the Committee or, in
the absence of an authorized beneficiary designation, by the a legatee or
legatees of such Award under the participant’s last will, or by such
Participant’s executors, personal representatives or distributees of such Award
in accordance with the Participant’s will or the laws of descent and
distribution (a “Beneficiary”). In the case of Stock Options, except as
otherwise provided in an Award Agreement, any outstanding Stock Options of a
Participant who dies while in Service may be exercised by such Beneficiary in
respect of all or any part of the total number of shares subject to such options
at the time of such Participant’s death (whether or not, at the time of death,
the deceased Participant would have been entitled to exercise such options to
the extent of all or any of the shares covered thereby). However, except as
otherwise provided by the Committee in an Award Agreement, in the event of the
death of the Participant after the date of termination of Service while an
Option remains outstanding, then such deceased Participant’s Options shall
expire in accordance with their terms at the same time they would have expired
if such Participant had not died, and may be exercised prior to their expiration
by a Beneficiary in respect to the same number of shares, in the same manner and
to the same extent as if such Participant were then living. In the case of
Awards other than Stock Options, except as otherwise provided in an Award
Agreement, any outstanding Awards of a Participant who dies while in Service
shall become fully vested and, in the case of Stock Appreciation Rights,
exercisable as provided above with respect to stock options, and in the case of
all other types of Awards, payable to the Beneficiary promptly following the
Participant’s death.

13.3 No Assignment or Transfer; Beneficiaries. Except as provided in Sections
6.7 and 13.2 hereof, Awards under the Plan shall not be assignable or
transferable by the Participant, except by will or by the laws of descent and
distribution, and shall not be subject in any manner to assignment, alienation,
pledge, encumbrance or charge. Notwithstanding the foregoing, the Committee may
provide in the terms of an Award Agreement or in any other manner prescribed by
the Committee that the Participant shall have the right to designate a
beneficiary or beneficiaries who shall be entitled to any rights, payments or
other benefits specified under an Award following the Participant’s death.
During the lifetime of a Participant, an Award shall be exercised only by such
Participant or such Participant’s guardian or legal representative.

13.4 Deferrals of Payment. The Committee may in its discretion permit a
Participant to defer the receipt of payment of cash or delivery of shares of
Common Stock that would otherwise be due to the Participant by virtue of the
exercise of a right or the satisfaction of vesting or other conditions with
respect to an Award. If any such deferral is to be permitted by the Committee,
the Committee shall establish rules and procedures relating to such deferral in
a manner intended to comply with the requirements of Section 409A of the Code,
including, without limitation, the time when an election to defer may be made,
the time period of the deferral and the events that would result in payment of
the deferred amount, the interest or other earnings attributable to the deferral
and the method of funding, if any, attributable to the deferred amount.

13.5 Employment or Service. Nothing in the Plan, in the grant of any Award or in
any Award Agreement shall confer upon any Eligible Person or any Participant any
right to continue in the Service of the Company or any of its Affiliates, or
interfere in any way with the right of the Company or any of its Affiliates to
terminate the employment or other service relationship of an Eligible employee
or a Participant for any reason at any time.

13.6 Rights as Shareholder. A Participant shall have no rights as a holder of
shares of Common Stock with respect to any unissued securities covered by an
Award until the date the Participant becomes the holder of record of such
securities. Except as provided in Section 4.3 hereof, no adjustment or other
provision shall be made for dividends or other shareholder rights, except to the
extent that the Award Agreement provides for dividend payments or dividend
equivalent rights. The Committee may determine in its discretion the manner of
delivery of Common Stock to be issued under the Plan, which may be by delivery
of stock certificates, electronic account entry into new or existing accounts or
any other means as the Committee, in its discretion, deems appropriate. The
Committee may require that the stock certificates be held in escrow by the
Company for any shares of Common Stock or cause the shares to be legended in
order to comply with the securities laws or other applicable restrictions, or
should the shares of Common Stock be represented by book or electronic account
entry rather than a certificate, the Committee may take such steps to restrict
transfer of the shares of Common Stock as the Committee considers necessary or
advisable.

 

11



--------------------------------------------------------------------------------

13.7 Securities Laws. No shares of Common Stock will be issued or transferred
pursuant to an Award unless and until all then applicable requirements imposed
by Federal and state securities and other laws, rules and regulations and by any
regulatory agencies having jurisdiction, and by any exchanges upon which the
shares of Common Stock may be listed, have been fully met. As a condition
precedent to the issuance of shares pursuant to the grant or exercise of an
Award, the Company may require the Participant to take any reasonable action to
meet such requirements. The Committee may impose such conditions on any shares
of Common Stock issuable under the Plan as it may deem advisable, including,
without limitation, restrictions under the Securities Act of 1933, as amended,
under the requirements of any exchange upon which such shares of the same class
are then listed, and under any blue sky or other securities laws applicable to
such shares. The Committee may also require the Participant to represent and
warrant at the time of issuance or transfer that the shares of Common Stock are
being acquired only for investment purposes and without any current intention to
sell or distribute such shares.

13.8 Tax Withholding. The Participant shall be responsible for payment of any
taxes or similar charges required by law to be paid or withheld from an Award or
an amount paid in satisfaction of an Award. Any required withholdings shall be
paid by the Participant on or prior to the payment or other event that results
in taxable income in respect of an Award. The Award Agreement may specify the
manner in which the withholding obligation shall be satisfied with respect to
the particular type of Award.

13.9 Unfunded Plan. The adoption of the Plan and any reservation of shares of
Common Stock or cash amounts by the Company to discharge its obligations
hereunder shall not be deemed to create a trust or other funded arrangement.
Except upon the issuance of Common Stock pursuant to an Award, any rights of a
Participant under the Plan shall be those of a general unsecured creditor of the
Company, and neither a Participant nor the Participant’s permitted transferees
or estate shall have any other interest in any assets of the Company by virtue
of the Plan. Notwithstanding the foregoing, the Company shall have the right to
implement or set aside funds in a grantor trust, subject to the claims of the
Company’s creditors or otherwise, to discharge its obligations under the Plan.

13.10 Other Compensation and Benefit Plans. The adoption of the Plan shall not
affect any other share incentive or other compensation plans in effect for the
Company or any Affiliate, nor shall the Plan preclude the Company from
establishing any other forms of share incentive or other compensation or benefit
program for employees of the Company or any Affiliate. The amount of any
compensation deemed to be received by a Participant pursuant to an Award shall
not constitute includable compensation for purposes of determining the amount of
benefits to which a Participant is entitled under any other compensation or
benefit plan or program of the Company or an Affiliate, including, without
limitation, under any pension or severance benefits plan, except to the extent
specifically provided by the terms of any such plan.

13.11 Plan Binding on Transferees. The Plan shall be binding upon the Company,
its transferees and assigns, and the Participant, the Participant’s executor,
administrator and permitted transferees and beneficiaries.

13.12 Severability. If any provision of the Plan or any Award Agreement shall be
determined to be illegal or unenforceable by any court of law in any
jurisdiction, the remaining provisions hereof and thereof shall be severable and
enforceable in accordance with their terms, and all provisions shall remain
enforceable in any other jurisdiction.

13.13 Foreign Jurisdictions. The Committee may adopt, amend and terminate such
arrangements and grant such Awards, not inconsistent with the intent of the
Plan, as it may deem necessary or desirable to comply with any tax, securities,
regulatory or other laws of other jurisdictions with respect to Awards that may
be subject to such laws. The terms and conditions of such Awards may vary from
the terms and conditions that would otherwise be required by the Plan solely to
the extent the Committee deems necessary for such purpose. Moreover, the Board
may approve such supplements to or amendments, restatements or alternative
versions of the Plan, not inconsistent with the intent of the Plan, as it may
consider necessary or appropriate for such purposes, without thereby affecting
the terms of the Plan as in effect for any other purpose.

13.14 Substitute Awards in Corporate Transactions. Nothing contained in the Plan
shall be construed to limit the right of the Committee to grant Awards under the
Plan in connection with the acquisition, whether by purchase, merger,
consolidation or other corporate transaction, of the business or assets of any
corporation or other entity. Without limiting the foregoing, the Committee may
grant Awards under the Plan to an employee or director of another corporation
who becomes an Eligible Person by reason of any such corporate transaction in
substitution for awards previously granted by such corporation or entity to such
person. The terms and conditions of the substitute Awards may vary from the
terms and conditions that would otherwise be required by the Plan solely to the
extent the Committee deems necessary for such purpose.

13.15 Coordination with 2002 Executive Performance Plan. For purposes of
Restricted Stock Awards, Stock Unit Awards and Stock Awards granted under the
Plan that are intended to qualify as “performance-based” compensation under
Section 162(m) of the Code, such Awards shall be granted in accordance with the
provisions of the Company’s 2002 Executive Performance Plan (or any successor
plan) to the extent necessary to satisfy the requirements of Section 162(m) of
the Code.

 

12



--------------------------------------------------------------------------------

13.16 Section 409A Compliance. To the extent applicable, it is intended that the
Plan and all Awards hereunder comply with the requirements of Section 409A of
the Code, and the Plan and all Award Agreements shall be interpreted and applied
by the Committee in a manner consistent with this intent in order to avoid the
imposition of any additional tax under Section 409A of the Code. In the event
that any provision of the Plan or an Award Agreement is determined by the
Committee to not comply with the applicable requirements of Section 409A of the
Code, the Committee shall have the authority to take such actions and to make
such changes to the Plan or an Award Agreement as the Committee deems necessary
to comply with such requirements, provided that no such action shall adversely
affect any outstanding Award without the consent of the affected Participant.
Notwithstanding the foregoing or anything elsewhere in the Plan or an Award
Agreement to the contrary: (a) unless the Committee shall otherwise expressly
provide at any time on or after October 2, 2008, the term “disability” shall
have the meaning given to such term under Section 409A and the regulations and
guidance issued thereunder with respect to any Awards (other than Stock Options)
outstanding on such date and with respect to any Awards granted on or after such
date; and (b) if a Participant is a “specified employee” as defined in
Section 409A of the Code at the time of termination of Service with respect to
an Award, then solely to the extent necessary to avoid the imposition of any
additional tax under Section 409A of the Code, the commencement of any payments
or benefits under the Award shall be deferred until the date that is six months
following the Participant’s termination of Service (or such other period as
required to comply with Section 409A).

13.17 Governing Law. The Plan and all rights hereunder shall be subject to and
interpreted in accordance with the laws of the State of Delaware, without
reference to the principles of conflicts of laws, and to applicable Federal
securities laws.

14. Effective Date; Amendment and Termination.

14.1 Effective Date. The Plan as amended and restated shall become effective
immediately following its approval by the shareholders of the Company. The term
of the Plan shall be seven (7) years from the date of the original adoption of
the Plan (prior to this amendment and restatement) by the Board, subject to
Section 14.3 hereof.

14.2 Amendment. The Board may at any time and from time to time and in any
respect, amend or modify the Plan. The Board may seek the approval of any
amendment or modification by the Company’s shareholders to the extent it deems
necessary or advisable in its discretion for purposes of compliance with
Section 162(m) or Section 422 of the Code, the listing requirements of the New
York Stock Exchange or other exchange or securities market or for any other
purpose. No amendment or modification of the Plan shall adversely affect any
Award theretofore granted without the consent of the Participant or the
permitted transferee of the Award.

14.3 Termination. The Plan shall terminate on December 30, 2011, which is the
seventh anniversary of the date of its adoption by the Board. The Board may, in
its discretion and at any earlier date, terminate the Plan. Notwithstanding the
foregoing, no termination of the Plan shall adversely affect any Award
theretofore granted without the consent of the Participant or the permitted
transferee of the Award.

 

13